Citation Nr: 1743283	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include pes planus and plantar fasciitis.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 1991, December 1996 to September 1997, May 2005 to November 2005, June 2009 to September 2009, October 2009 to April 2010, and May 2010 to September 2010, while serving in the South Carolina Army National Guard.  Her service also included periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2016, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

The Board has re-characterized and broadened the service connection claim for bilateral plantar fasciitis and flat feet to a claim for a bilateral foot disability, to include pes planus and plantar fasciitis.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that her bilateral pes planus and plantar fasciitis stem from her periods active duty service and/or ACDUTRA.  See generally February 2016 Board Hearing Transcript; June 2010 Statement in Support of Claim.  In the alternative, she claims they were aggravated by the same; or proximately due to or aggravated by her service-connected hammertoe of the right and left feet.  

More specifically, the Veteran asserts that she began experiencing pain in her feet during basic training in either 1990 or 1991.  See February 2016 Board Hearing Transcript at 3, 6.  At the February 2016 travel Board hearing, she testified that on one occasion she was loaded on a truck and taken in for medical attention for her feet.  Id. at 6.  After completing basic training, the pain decreased because she transitioned to monthly and annual two week drills.  Id. at 3.  However, she testified that she continued to have pain during each drill because she was on concrete floors and wearing boots.

While the Veteran continued to have pain, she testified that she simply dealt with it.  Id. at 7.  She did not begin complaining about the pain until 2007 when it increased to the point it began hurting the evenings.  She described the pain and accompanying burning sensation would cause her to wake up at night.

The Veteran testified that her pain significantly worsened during her active duty service between 2009 and 2010.  Id. at 3, 8.  Around that time, she became more proactive about seeking treatment.  Although her treatment provider prescribed shin splints at night, various tennis shoes, and inserts for her shoes, they did not alleviate the pain.  

A review of the Veteran's service treatment record (STRs) reveals no complaints associated with her feet until October 2005.  In an October 2005 Post-Deployment Health Assessment, while she described her general health as good, she reported her health deteriorated during the deployment.  In particular, she indicated having had and continuing to experience numbness or tingling in her hands and feet.  See October 2005 Post-Deployment Health Assessment; see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (holding that the presumption of soundness attaches only where there has been an induction examination in which the claimed disability was not detected); see also generally STRs (there is no examination of record prior to the Veteran's active duty service from May 2005 to November 2005).

Then, in an April 2008 Physician Evaluation of Orthopedic Risk, the evaluator noted the Veteran had pes planus without further discussion.  See Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that prior active duty service does not entitle a veteran to the presumptions of soundness or aggravation when the claim is based on a later period of ACDUTRA); Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

While there are no further reports associated with the feet among the Veteran's STRs, the medical evidence of record discloses assessments of pes planus and plantar fasciitis were noted in December 2007.  See December 2007 VA Podiatry Note (noted the Veteran's report that both her arches began hurting in 2005; she sought medical treatment, but was advised there was nothing wrong).  Subsequent treatment records indicate similar diagnoses into 2013.  See February 2008 VA Podiatry Note; August 2009 VA Podiatry Consult; August 2010 VA Podiatry Note (also noted a diagnosis of hallux valgus with bunions); October 2013 VA Podiatry Note.

Some of these diagnoses coincide with the Veteran's periods of active duty service and ACDUTRA following the December 2007 diagnosis.  Including the Veteran's active duty service noted above, she also had periods of ACDUTRA from April 26, 2008 to May 10, 2008; May 11, 2008 to May 15, 2008; November 2, 2008 to November 15, 2008; March 14, 2009 to March 10, 2009; April 6, 2009 to May 31, 2009; September 19, 2009 to September 21, 2009; October 13, 2009 to April 30, 2010; and May 1, 2010 to May 15, 2010.  See generally South Carolina Army National Guard Orders.
In terms of a nexus opinion addressing the Veteran's bilateral pes planus and plantar fasciitis, the Board notes there is none of record despite undergoing a VA examination in October 2011.  See October 2011 VA Examination Report.  In fact, the VA examination was specifically for foot conditions other than pes planus.  Upon examination, VA examiner's finding did not include a diagnosis of plantar fasciitis.  Rather, the VA examiner noted diagnoses for hammertoes and hallux valgus.  Additionally, the VA examiner noted a general diagnosis of foot injuries due to overuse in basic training.  

Of importance, the VA examiner did not reconcile the earlier diagnosis of plantar fasciitis with the examination findings, much less acknowledge it.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Further, the VA examiner did not provide a medical opinion as to the diagnoses of hallux valgus or foot injuries due to overuse in basic training.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, there is insufficient information regarding what the foot injuries due to overuse in basic training entailed.  Given that she has already been service-connected for hammertoes of the right and left feet, due at least in part to the October 2011 VA examination findings, clarification is necessary.  See March 2012 Rating Decision.

Based on the above, the Board finds a remand is necessary to obtain another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed bilateral foot disabilities with an appropriate medical professional. 

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of a foot disability.

b. Reconcile all identified prior diagnoses of a foot disability with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to any period of her active duty service or ACDUTRA.

d. As to any diagnosis not caused by or otherwise related a period of active duty service or ACDUTRA, opine as to whether it is at least as likely as not (50 percent probability or greater) aggravated by any period of her active duty service or ACDUTRA.

e. As to any diagnosis not caused by, otherwise related to, or aggravated by a period of active duty service or ACDUTRA, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to the service-connected hammertoes of the right and left feet.

f. As to any diagnosis not caused by, otherwise related to, or aggravated by a period of active duty service or ACDUTRA, opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected hammertoes of the right and left feet.

g. The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



